Sheldon, J.
The lease given by Logan to the plaintiff did not come within the scope of Logan’s agency, and was at first invalid. But the jury have found on sufficient evidence that it was ratified by Stone. It was not and did not need to be under seal, and its paroi ratification made it valid as against him, whether or not it could have been enforced against Donnell the owner gf the' property. It then became the ordinary case of an agreement concerning real estate made by an agent in his own name, but adopted by the principal as his agreement. Buffington v. McNally, 192 Mass. 198. White v. Dahlquist Manuf. Co. 179 Mass. 427. Duncklee v. Webber, 151 Mass. 408. The case is not like Lewis v. Buttrick, 102 Mass. 412. The rights of the defendant, claiming only under Stone, were no greater than those of *280Stone himself. It follows that the defendant had no right to eject the plaintiff, and his requests for rulings were rightly refused.
The plaintiff’s damages were not necessarily limited to the value of his leasehold interest. He had been ejected by force from premises of which he was rightfully in possession, and the business which he was there carrying on had been interrupted.
He was entitled to such damages as directly resulted from the wrong done to him. He could show the nature and extent of his business and the extent to which it had necessarily been interrupted and the expense which he had been obliged to incur to re-establish his business in another shop; but he ought not to have been allowed to testify to the amount of his weekly profits for the time immediately preceding his eviction. Those profits may have been unusually large, or may have been affected by exceptional circumstances. There was nothing to indicate that they afforded a fair measure of the value of his business for the future. See Barnard v. Poor, 21 Pick. 378 ; Thompson v. Shattuck, 2 Met. 615, 619; Greene v. Goddard, 9 Met. 212, 331; Waite v. Gilbert, 10 Cush. 177 ; Whipple v. Rich, 180 Mass. 477; Stynes v. Boston Elevated Railway, 206 Mass. 75.
For the erroneous admission of this evidence, the exceptions must be sustained; but the new trial will be upon the question of damages only.

So ordered.